IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 472 WAL 2015
                                          :
                   Respondent             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
            v.                            :
                                          :
                                          :
JERMAINE SAMUEL,                          :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.